DETAILED ACTION
Claims 1-16 are pending, and claims 1-8 are currently under review.
Claims 9-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/21/2022 has been entered.  Claims 1-16 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (JP2003138347, machine translation referred to herein) and further in view of ASTM 268 (2004) or further evidenced by Atlantic Stainless (2018, A consumer’s guide to purchasing stainless steel sheets).
Regarding claim 1, Yazawa et al. discloses a ferritic stainless steel having a composition as seen in table 1 below [0001, 0010].  Yazawa et al. further teaches an average ferrite grain size of 40 micrometers or less [0010].  The examiner notes that the aforementioned ranges of Yazawa et al. overlap with and fall within the claimed ranges.  See MPEP 2131.03 & MPEP 2144.05(I).  Yazawa et al. does not expressly teach a formula (1) as claimed.  However, the examiner submits that said formula merely further limits the claimed amounts of Ni, Mn, Cu, Si, Cr, and Mo amounts.  It is further noted that the aforementioned composition of Yazawa et al. further overlaps with these claimed Ni, Mn, Cu, Si, Cr, and Mo amounts, which is further prima facie evidence of obviousness.
Yazawa et al. does not expressly teach a thickness as claimed.  However, as evidenced by Atlantic Stainless, the examiner notes that stainless steel “sheets” are known to have thicknesses up to 6mm, wherein thicknesses above 6mm are referred to as “plates”.  Thus, the examiner submits that the disclosed ferritic stainless steel sheet of Yazawa et al. would have been recognized by one of ordinary skill to refer to stainless steels having thicknesses of up to 6mm as evidenced by Atlantic Stainless.  The examiner notes that the overlap between the disclosed thickness values of the prior art and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Alternatively, ASTM 268 further provides guidance for ferritic stainless steel tubing having similar compositions relative to that of Yazawa et al., wherein the standard testing specification utilizes tubes having a wall thickness of 5.1mm [tables1-2].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Yazawa et al. by specifying a thickness of 5.1mm such that said steel can be utilized as tubing material as explained above [“scope”].  Additionally, the examiner further notes that the claimed steel thickness is merely a recitation of a specific size of the ferritic stainless steel, which is prima facie obvious and a mere matter of engineering design choice absent concrete evidence that said size is significant.  See MPEP 2144.04(IV)(C).
Yazawa et al. does not expressly teach a toughness value as claimed.  However, the examiner submits that this property would have been expected to be present or would have naturally flowed from the disclosure of Yazawa et al.  Specifically, Yazawa et al. discloses an overlapping steel composition and microstructure (ie. ferrite grain size) as stated above.  Accordingly, overlapping mechanical properties, including toughness, would have been expected to be present or would have naturally flowed from the steel of Yazawa et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  The examiner’s position is further bolstered by applicants’ own data, which shows that meeting the claimed composition and microstructure will further achieve the claimed charpy impact values [tables1-2 spec.].
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Yazawa et al. (wt.%)
C
0.001 – 0.012
0 – 0.01
Si
0.05 – 0.35
0 – 1
Mn
0.05 – 0.8
0 – 1.5
P
0 – 0.04
0 – 0.06
S
0 – 0.01
0 – 0.03
Al
0.001 – 0.3
0 – 1
Cr
10 – 13
11 – 23
Ni
0.75 – 1.5
0 – 2
Ti
0.05 – 0.35
0 – 1
N
0.001 – 0.02
0 – 0.04
Fe & Impurities
Balance
Balance


Regarding claims 2-8, Yazawa et al. discloses the steel of claim 1 (see previous).  Yazawa et al. further teaches inclusions of 0.1 to 3 weight percent Mo, up to 0.8 weight percent Nb, and 0.0005 to 0.01 weight percent B [0010-0011].  The examiner notes that the aforementioned Mo, Nb, and B amounts overlap with the instantly claimed ranges.

Response to Arguments
The previous double patenting rejections have been withdrawn in view of applicants’ amendments.
The previous rejections over Teraoka et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 4/21/2022, regarding the rejections over Yazawa et al. have been fully considered but they are not persuasive.
Applicant first argues that Yazawa et al. teaches steel sheet thicknesses of 0.8 to 3mm, which does not meet the instant claim.  The examiner cannot concur.  It is noted that the passages relied upon by applicant merely teaches exemplary sheet thicknesses, which are not considered to teach away from the broader disclosure of Yazawa et al. [0054].  See MPEP 2123.  Specifically, Yazawa et al. broadly teaches stainless steel “sheets,” wherein one of ordinary skill would have recognized a “sheet” to have a thickness of up to 6mm as evidenced by Atlantic Stainless above.  Thus, the examiner cannot concur absent concrete evidence or reasoning to the contrary.
Applicant further argues that the claimed toughness would not be expected to be present in Yazawa et al. because Yazawa et al. fails to expressly teach the claimed formula (1) which is critical in achieving the claimed toughness values.  The examiner cannot concur.  Specifically, it is noted that the claimed formula (1) is not critical for achieving the claimed toughness values, contrary to applicants’ allegations.  Rather, the claimed toughness is shown to be achieved by merely meeting the claimed composition and ferrite grain size [tables1-2 spec.].  Further contrary to applicants’ remarks, it is noted that several examples are shown wherein the claimed formula (1) is met while the claimed toughness is still not met, such as examples B4, B6, etc. (emphasis added).  Thus, the examiner cannot consider claimed formula (1) to be critical in achieving the claimed toughness values in view of applicants’ own data.
Applicants’ arguments over Yazawa et al. are further moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734